UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                        _______________________

                              No. 00-10360
                            Summary Calendar
                        _______________________

                          MARIA LUISA QUEVEDO,

                                                     Plaintiff-Appellant,

                                  versus

             ARMY & AIR FORCE EXCHANGE SERVICE, (AAFES);
          BARRY D BATES, MG, Major General, USA Commander,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                          3:99-CV-2056-X
_________________________________________________________________

                           September 14, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

            Maria Luisa Quevedo alleges that she was discriminated

against on the basis of her age and national origin by the Army Air

Force Exchange Service (AAFES) and its commander, Major General

Barry D. Bates.     The district court dismissed this action without

prejudice    on the grounds that AAFES and General Barry are not

proper party defendants under the relevant federal laws, Title VII

and the Age Discrimination in Employment Act.             Because neither



     *
            Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
AAFES or General Barry is a proper defendant to this action, we

affirm the district court’s dismissal without prejudice.

            The AAFES is part of the federal government and is

classified        as a non-appropriated fund instrumentality of the

United States.      See AAFES v. Sheehan, 456 U.S. 728, 102 S. Ct. 2118

(1982).      As such, the AAFES shares in whatever immunity the

government may have         against suit under the Constitution and

federal statutes.

            By statute, the only proper party defendant in either a

Title VII action or an Age Discrimination in Employment action

brought against the United States is the head of the agency in

which the alleged discriminatory acts occurred. 42 U.S.C. § 2000e-

16(c); Honeycutt v. Long, 861 F.2d 1346 (5th Cir. 1988).            AAFES is

an integral part of the Department of Defense and operates is

support of both the Army and Air Force.            Dynes v. Army and Air

Force Exchange Service, 720 F.2d 1495, 1496 (11th Cir. 1983).

Therefore, as noted by the district court, the only proper party

defendant in this action is the head of the Department of Defense,

Secretary of Defense William S. Cohen. See Honeycutt, 861 F.2d at

1349.

            Ms. Quevedo failed to name Secretary of Cohen as a

defendant    in    her   suit,   leaving   the   district   court   with   no

alternative but to dismiss the case for lack of a proper party

defendant.
           Twenty-one days after the district court’s entry of its

order   dismissing   the   case   without   prejudice,   the   Plaintiff-

Appellant filed a motion seeking to change defendants from AAFES

and General Bates to Secretary Cohen.       A pro se party is in no way

exempted from compliance with the relevant rules of procedure and

substantive law.     Hulsey v. State of Texas, 929 F.2d 168, 171(5th

Cir. 1991). Because Ms. Quevedo’s motion to change defendants came

after the entry of a final judgment by the district court it was

void and ineffective.

           Affirmed.